Ms. Cathyrn E. Hinshaw, Executive Director AR Fire  Police Pension Review Board P.O. Drawer 34164 Little Rock, AR 72203
Dear Ms. Hinshaw:
This is in response to your request for an opinion on whether a police officer covered by a local police pension fund should get paid for unused accumulated sick leave, if he is retired on a duty-related disability.
It is my opinion that the answer to this question is, generally, "yes." Please note that I have enclosed a copy of Attorney General Opinion92-259, which addressed this same question with respect to a fire fighter. The relevant statutes regarding police officers are found at A.C.A. §§ 14-52-107 (1987) (uniform sick leave) and 24-11-423 (1987) (disability retirement benefits). The rationale set forth in Opinion92-259 would, I believe, apply equally under these statutes as they pertain to police officers.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
Enclosure